Citation Nr: 0608051	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for substance abuse, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
denied service connection for substance abuse and denied a 
rating in excess of 30 percent for PTSD.  In June 2005, the 
veteran testified before a hearing officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On his VA Form 9, received in July 2003, the veteran 
indicated that he wished to have a BVA hearing at a local VA 
office before a member of the BVA.  Written notes on this 
document indicate that the veteran wished to have a video 
conference hearing.  While the veteran testified before a 
hearing officer at the RO in June 2005, it was noted during 
this RO hearing that he still wished to have a BVA hearing if 
the benefits sought were not granted.  

Supplemental statements of the case (SSOCs) dated in July and 
December 2005 informed the veteran that the benefits sought 
remained denied.  A January 2006 letter notified the veteran 
that he was scheduled for a video conference hearing before a 
member of the BVA on March 9, 2006.  Technical difficulties 
with the video conference link-up between the Louisville RO 
and the central office in Washington, DC, prevented a 
successful hearing on this date.  The veteran has since 
requested a personal hearing before a member of the BVA on 
Travel Section at the Louisville RO. 

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a hearing for a 
Travel Board hearing at the Louisville, 
Kentucky RO. 

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  These claims must be afforded 
expeditious handling.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


